Citation Nr: 1638916	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-26 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans 
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In May 2014, the Board remanded these claims for additional development.  They have been properly returned for appellate consideration.  

The issues of entitlement to service connection for bilateral hearing loss and peripheral neuropathy of the bilateral upper and lower extremities and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of diabetes mellitus, type II at any time during the appeal period.   

2.  Throughout the course of this appeal, the Veteran's posttraumatic stress disorder (PTSD) has been manifested by no more than occupational and social impairment with reduced reliability and productivity due to symptoms of sleep impairment, nightmares, intrusive memories, irritability, anxiety, depression, hypervigilance, exaggerated startle response, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  The evidence of record also shows that the Veteran was alert and fully oriented, with good hygiene, normal speech, clear and logical thought processes.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in March 2008, October 2009, and July 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, identified private medical records, and records from the Social Security Administration have been obtained. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Also, the Veteran most recently underwent a VA examination to assess the severity of his PTSD in September 2014.  Review of the examination report reflects that it is adequate to determine the severity of the Veteran's PTSD, as it describes the Veteran's symptoms with sufficient detail to assess the severity under the pertinent rating criteria. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was afforded a hearing before the undersigned in March 2012.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The Veteran's representative and the undersigned asked questions to ascertain the current symptomatology of the Veteran's PTSD, as well as develop testimony regarding diabetes mellitus and the claims being remanded in the instant decision.  The hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate her claim for an increased rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Finally, with regard to the issues decided herein, the Board finds that there has been substantial compliance with the directives of the May 2014 remand.  Pertinent to the Veteran's claim of entitlement to an increased rating for PTSD, the Board directed that a new examination be provided to the Veteran.  This examination was conducted in September 2014.  Also pursuant to the May 2014 directives, the RO obtained updated VA treatment records.  The Board finds that there was compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).   

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran contends that he has diabetes mellitus, type II, that may have resulted from Agent Orange exposure during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed. See 38 U.S.C.A. §§ 1116, 1154.

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early-onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  For purposes of this section, the term early-onset peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). 

The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. The Board notes that non-Hodgkin's lymphoma is a disease listed in 38 C.F.R. § 3.309(e). See 75 Fed. Reg. 53,216 (2010). 

Although diabetes mellitus, type II, would be service-connected under the herbicide presumption listed above, the Board notes that the Veteran's medical record is silent regarding any treatment or diagnosis of diabetes.  The Veteran was afforded an examination in September 2014 for what he claims is diabetic neuropathy.  However the examiner, upon reviewing all of the Veteran's VA treatment records and private treatment records, found no evidence of diabetes.  A VA treatment note from May 2011 documents the Veteran seeking treatment for cramping in his legs and arms.  Among other conditions, the attending physician listed prediabetes as one of the Veteran's risk factors for his upper and lower extremity symptoms.  However, this notation is not a diagnosis of diabetes.  Indeed, in March 2011, the Veteran denied any history of diabetes mellitus, type II.  Subsequent VA treatment notes do not contain any mention of diabetes mellitus, type II.  

Without evidence of a current disability related to service, service connection may not be granted. The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board acknowledges the Veteran's belief that he has diabetes mellitus, type II, due to Agent Orange exposure.  However, he has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide evidence regarding medical matters, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a diagnosis of diabetes mellitus, type II, the Board finds that its diagnosis and the determination of its etiology is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence. 

The Veteran testified in his March 2012 hearing that a VA medical expert diagnosed him with diabetes mellitus, type II.  However, a thorough review of VA treatment records shows no such diagnosis.  

In conclusion, the weight of the evidence demonstrates that the Veteran does not currently have diabetes mellitus, type II.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

III.  Increased Rating

The Veteran challenges the initial 30 percent disability rating assigned for his service-connected PTSD.  He filed a claim of entitlement to service connection for PTSD in March 2008.  The Board will consider whether a higher rating is warranted for any portion of the appeal period beginning then.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where an appeal is based on an initial rating for a disability, as in the instant case, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

PTSD is rated under Diagnostic Code, which falls under the Schedule of ratings for Mental Disorders in 38 C.F.R. § 4.130.  Pursuant to Diagnostic Code 9411, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is evidence demonstrating occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id. 

A rating of 100 percent is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. See Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  Put another way, the severity represented by those examples may not be ignored.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the CAVC, or the United States Court of Appeals for the Federal Circuit. Id.  As the Veteran's claim was certified to the Board in July 2010 (prior to August 4, 2014), this regulatory amendment does not apply in this matter.  It is worth noting, however, that this regulatory amendment does not affect evaluations assigned to mental disorders because the update did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders. Id.  

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." See 38 C.F.R. §§ 4.125, 4.130.  A GAF score between 51 and 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning. Id.

While a GAF score can be highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether a higher evaluation is warranted; rather, they must be considered in light of the actual symptoms of the Veteran's disorder. See 38 C.F.R. § 4.126(a) (2015).  While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case. See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).  Throughout the course of the appeal, the Veteran's PTSD has been assigned GAF scores ranging from 50 to 70.  Specifically, an initial February 2008 VA psychiatric report shows a GAF score of 55.  Thereafter, the Veteran received GAF scores of 55 in February 2008, 60 in August 2008, 60 in October 2008, 58 in December 2008, 58 in January 2009, 65 in May 2009, 70 in October 2010, 50 in April 2011, 50 in July 2011, 55 in October 2011, 55 in January 2012, 55 in April 2012, 55 in July 2012, 55 in October 2012, 55 in March 2013, 55 in June 2013, and 55 in September 2013.    

While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case.  See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).

The Veteran initially sought treatment for PTSD symptoms at VA in February 2008.  He reported nightmares of Vietnam as well as having on and off daytime thoughts of Vietnam.  On mental status examination, the Veteran was alert and attentive, with appropriate grooming.  Speech was at a normal rate and rhythm, and the Veteran's language was intact.  Affect was congruent with mood, labile with wide range.  There were no perceptual disturbances reported, and the Veteran had normal, coherent, and circumstantial thought process and association.  At that time, the attending physician found suicidal ideation.  However, it was passive without a plan.  Insight was good, judgement was good, memory was intact, and the Veteran had an average fund of knowledge.  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 55.  

VA first afforded the Veteran an examination for PTSD in January 2009.  The examiner noted that the Veteran had been married for 42 years and had two grown children.  The Veteran indicated his wife had complained that he was "mean to her at time", and he reported having nightmares.  The Veteran reportedly had no real close friends, and he had little interest in social activities.  

On examination, the Veteran was casually dressed.  The examiner noted hand wringing, repetitive acts, restlessness, and tenseness.  The Veteran's speech was unremarkable.  His attitude was cooperative but guarded.  Affect was appropriate.  Mood was anxious and dysphoric.  Attention was intact.  He had good concentration.  The Veteran was oriented to person, time, and place.  Regarding thought process, the examiner noted the Veteran had an overabundance of ideas as well as circumstantiality.  There was suicidal ideation present.  The Veteran further reported having sleep impairment.  It would begin with delayed sleep onset.  Thereafter, the Veteran would toss and turn and "dream of Vietnam all the time."  The Veteran recalled having nightmares every night, and he would wake up feeling "groggy."  The examiner noted that the Veteran had inappropriate behavior in that his constant circumstantiality would interfere with ordinary conversation.  However, the Veteran interpreted proverbs appropriately, he did not have obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  Again, the examiner affirmed the Veteran had suicidal ideations.  However, the Veteran had no plans regarding suicide.  

Regarding present symptoms, the examiner listed persistent re-experiencing of the traumatic event by recurrent and intrusive distressing recollections of the event, including images, thoughts, perceptions, and nightmares.  The Veteran also showed avoidance symptoms, manifested by efforts to avoid thoughts, feelings, or conversations associated with the trauma he sustained while in Vietnam.  He showed efforts to avoid activities, places, or people that aroused recollections of the trauma.  He had a feeling of detachment or estrangement from others.  The Veteran had persistent symptoms of increased arousal, manifested by difficulty falling or staying asleep, irritability or outburst of anger, and hypervigilance.  The examiner commented that the Veteran's PTSD symptoms became severe after his December 2007 hospitalization for pancreatitis.  

The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 58.  He concluded that the Veteran's PTSD resulted in moderate difficulty in social and occupational functioning.  

Subsequent VA treatment records document numerous instances of psychiatric treatment over the course of the appeal, from which the Board has extracted the assigned GAF values as listed earlier.  From January 2009, VA treatment records have documented psychiatric symptoms attributable to PTSD such as adequate hygiene and dress, normal psychomotor function, irritable mood, congruent effect, normal speech, normal thought process, normal thought content, no delusions, suicidal, or homicidal ideation, and fair insight and judgment.  

In the March 2012 hearing, the Veteran described reliving his experiences in Vietnam.  Specifically, he described having nightmares about Vietnam.  He also described isolative tendencies and difficulties with memory.  The Veteran testified that he would experience feelings of nervousness, sleep disturbances, and times where he is uncomfortable.  

The Veteran also had a psychiatric examination in September 2014.  At that time, the examiner affirmed the Veteran had PTSD and denied that there were any other psychiatric diagnoses.  During the clinical interview, the Veteran reported still being married to his wife of 47 years.  He reported having two grown children with five grandchildren.  The Veteran reported seeing his grandchildren and "doing as much as [he] can" with them.  The Veteran reported volunteering as a chaplain for the Lee County Sheriff's Department, sometimes four to five times per month.  He would provide counseling, and he also performed weddings for servicemen.  After an evaluation, the examiner found that the Veteran's PTSD manifested as depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Throughout the clinical interview, the Veteran was observed as being pleasant and cooperative.  He was mildly dysphoric and irritable.  However, no anxiety, hypervigilance, or hyper-startle reaction were noted on examination.  Regarding functional impact, the examiner noted that the Veteran's PTSD in itself does not preclude him from obtaining and maintaining gainful employment.  Supporting this conclusion, the examiner noted the Veteran continued to provide services as a chaplain to the Lee County Sheriff's department and perform weddings.  

After a thorough review of the record, the Board concludes that a 50 percent evaluation is warranted for the Veteran's service-connected PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Since the initial grant of service connection, the Veteran's PTSD has been manifested by sleep impairment, nightmares, suspiciousness, disturbances of motivation and mood, irritability, anxiety, depression, hypervigilance, flattened affect, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  For the period of the appeal where GAF scores were assigned, the Board notes that the values were predominantly between 50 and 60.  These values, as noted above, reflect moderate symptoms such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning.  These values support the assignment of a 50 percent evaluation. 

The Board also concludes, however, that the evidence does not reflect that the Veteran's service-connected PTSD has been manifested by symptoms of such severity to warrant an evaluation in excess of 50 percent at any time throughout the course of this appeal.  

At no point since the initial grant of service connection does the evidence of record reflect symptoms that resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's PTSD has not been manifested by symptoms analogous in severity to obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id.  To the contrary, the evidence of record shows that the Veteran was alert and fully oriented, with good hygiene, normal speech, clear and logical thought processes, and no homicidal ideation.  

The Board notes that the Veteran did report suicidal ideation at times during 2008 and 2009, at the beginning of the appeal period.  However, VA treatment notes document that the Veteran also denied suicidal ideation during this period.  VA treatment notes from 2010 to the present also show the Veteran has denied having suicidal thoughts on numerous occasions.  The Board notes that typically, suicidal ideation as a symptom is more commonly associated with a 70 percent rating in the general rating formula for mental disorders.  However, as noted above, the evidence does not show obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating.  The absence of these symptoms is not outcome determinative.  However, the Veteran also failed to show other symptoms of similar severity, frequency, and duration.  The presence of suicidal ideation alone in this context, where the ideation was passive and intermittent, does not rise to the level of severity of the symptomatology required for a 70 percent rating, i.e. occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood. See Vasquez-Claudio v. Shinseki, 713 F.3d 112 (2013).

Consideration has been given regarding whether the 50 percent schedular evaluation being granted in the instant decision is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Id. at 116.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability. Id.  Throughout the course of this appeal, the Veteran's PTSD been manifested by to symptoms of sleep impairment, nightmares, intrusive memories, irritability, anxiety, depression, hypervigilance, exaggerated startle response, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the 50 percent disability rating being assigned herein.  Ratings in excess of the 50 percent currently assigned are provided for certain manifestations of PTSD, but the medical evidence of record does not demonstrate that such manifestations, at the requisite frequency, severity, and duration, were present in this case.  The criteria for the assigned 50 percent rating reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

The preponderance of the evidence of record does not show occupational and social impairment that meets the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD at any point since the initial grant of service connection.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, a rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.  

An initial disability rating of 50 percent, but no more, for PTSD is granted.  


REMAND

Remand is required for the Veteran's claim of entitlement to service connection for polyneuropathy in order to obtain an addendum medical opinion.  As noted in the decision section above, if a Vietnam veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early-onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  For purposes of this section, the term early-onset peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). 

In the May 2014 remand, the Board directed that an examination be obtained regarding the Veteran's claim for peripheral neuropathy.  This examination was conducted in September 2014.  In it, the examiner concluded that neither diabetes, lumbar radiculopathy, cervical radiculopathy, nor the Veteran's service-connected right lower extremity venous insufficiency caused or aggravated the Veteran's diagnosed bilateral lower and upper extremity polyneuropathy.  The examiner also opined that the Veteran's diagnosed peripheral neuropathy was less likely as not caused by service or otherwise related to or aggravated by the Veteran's active service.  As rationale, the examiner cited to lack of diagnosis in the Veteran's service treatment records, despite the Veteran's complaints.  The examiner also cited to the lack of documentation in the immediate years after service to find a lack of chronicity of the Veteran's cramps. 

The Board finds that an addendum opinion is necessary prior to adjudication of this claim.  Regarding the examiner's rationale for opining the Veteran's peripheral neuropathy is not related to his active service, the examiner did not adequately address the Veteran's lay statements that date cramps back to his active service.  For instance, in the March 2012 hearing, the Veteran testified that his lower extremities had been cramping since 1969, while he was still in military service.  On remand, a medical opinion must be obtained that fully addresses the Veteran's statements that he has had neuropathy symptoms, aside from his service-connected venous insufficiency, right leg, since his active duty.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

Next, as noted above, presumptive service connection based on herbicide exposure is warranted for early-onset peripheral neuropathy.  In the May 2016 appellate brief, the Veteran's representative correctly noted this presumptive connection, and argued that the Veteran's in-service and post-service cramps were symptoms of peripheral neuropathy.  The Board finds that an addendum opinion is necessary in order to address this theory of entitlement.

Next, the Board finds that a remand is necessary for the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Pursuant to the May 2014 remand, the Veteran appeared for a hearing loss examination in September 2014.  At that time, audiologic testing revealed puretone thresholds, in dB, at 500, 1000, 2000, 3000, and 4000 Hz, of 35, 35, 65, 70, and 80 for the right ear, respectively, and of 35, 40, 70, 75, and 85 for the left ear, respectively.  Speech recognition was 92 percent for the right ear and 88 percent for the left.  The examiner diagnosed the Veteran with sensorineural hearing loss bilaterally.  Referring to the Veteran's service treatment records, the examiner found that there was not a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for either the left or right ears during the Veteran's military service.  No significant changes in hearing were noted in the review.  As an example of significant change in hearing, the examiner noted "(>10 dB)", or a greater than 10 decibel shift at any frequency.  The examiner also noted that noise is known to have only immediate effect on hearing.  As such, explained the examiner, hearing loss occurring after the end of military service "cannot be related to military noise exposure."  Last, the examiner found that the Veteran had a hearing loss disability bilaterally that preexisted service and that the preexisting hearing loss was not aggravated in service.  

The Board finds that the September 2014 hearing examination is inadequate.  First, contrary to the examiner's conclusion, there was a greater than 10 dB shift at 2000 Hz in the Veteran's left ear between the November 1966 pre-induction examination and the June 1969 separation examination.  At the Veteran's pre-induction examination, conducted in November 1966, audiologic testing revealed puretone thresholds, in dB, at 500, 1000, 2000, 3000, and 4000 Hz, of 5, 0, 0, 0, and 30 for the right ear, respectively, and of 0, 0, 0, 0, and 0 for the left ear, respectively.  At the Veteran's separation examination, conducted in June 1969, audiologic testing revealed puretone thresholds, in dB, at 500, 1000, 2000, and 4000 Hz, of 10, 5, 10, and 5 for the right ear, respectively, and of 10, 5, 15, and 15 for the left ear, respectively.  Puretone thresholds were not obtained at 3000 Hz bilaterally at the June 1969 separation examination.  The Board notes that, in addition to there being a 15 dB positive threshold shift at 2000 Hz in the left ear, there were positive threshold shifts at other frequencies bilaterally.  The Board agrees with the Veteran's representative, who argued in May 2016 appellate brief that the threshold shifts were not adequately addressed.  On remand, a new medical opinion is necessary that addresses this issue.  

Next, the September 2014 examiner found that the Veteran had a preexisting bilateral hearing loss disability.  The audiologic testing in the November 1966 pre-induction examination does not show a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The examiner focused elevated hearing loss in the higher frequencies, including 5000 and 6000 Hz, in concluding there was a hearing loss disability.  However, for VA purposes, the Veteran did not have a hearing loss disability.  Because the hearing loss noted on the Veteran's entrance examination did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the Veteran is entitled to the presumption of soundness under 38 U.S.C.A. § 1111.  McKinney v. McDonald, 28 Vet.App. 15 (2016).  As such, the question is not whether the Veteran's preexisting hearing loss was aggravated during service.  Rather, it is whether the Veteran developed hearing loss during service or as a result of service.  In light of the incorrect regulatory language used in the September 2014 examination, a new medical opinion is necessary.  

Last, with regard to the Veteran's claim of entitlement to a TDIU, an examination is necessary to determine the impact of the Veteran's service connected disabilities upon his employability.  With the Veteran's PTSD now rated as 50 percent disabling, the Veteran meets the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a) (2015).  However, there are no expert opinions of record that address whether the Veteran can secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. As is, the record does not contain sufficient medical upon which the Board can base a decision. Thus, a VA examination to assess the issue of the Veteran's entitlement to TDIU is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the same examiner who provided an examination in September 2014 for the Veteran's bilateral upper and lower extremity peripheral neuropathy.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims file, as well as a copy of this remand, must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

With consideration of the Veteran's statements, the examiner must state an opinion as to whether the Veteran has early-onset peripheral neuropathy, which manifested within one year after the date of last exposure to herbicides, including Agent Orange, during military service in Vietnam.  If the Veteran does not have early-onset peripheral neuropathy, the examiner must state an opinion as to whether the Veteran's diagnosed neuropathy of the upper and lower extremities is related to herbicide exposure, including Agent Orange.

Next, with consideration of the Veteran's statements, the examiner must state an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed peripheral neuropathy was caused by service or otherwise related to the Veteran's active service.

With consideration of the Veteran's statements, the examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any peripheral neuropathy was caused or aggravated by a service-connected disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be given for any opinion provided.  

2.  Obtain an addendum opinion for the Veteran's bilateral hearing loss claim.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims file, as well as a copy of this remand, must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed. 

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral hearing loss is causally or etiologically due to service, or had an onset during service, to include the documented threshold shifts during service; and,

In so opining, the VA examiner must discuss the significance of negative shifts that occurred in the Veteran's right and left ears hearing at various frequencies.  The Board also reminds the examiner that the Veteran is presumed sound for VA purposes with regard to hearing loss at the time of his pre-induction examination.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

3.  The Veteran should be scheduled for a VA general medical examination to determine whether the Veteran's service-connected disabilities, considered in combination, render him unemployable. The examiner must elicit from the Veteran and record for clinical purposes his full work and educational history.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must comment on the Veteran's ability to function in an occupational environment and must describe the functional impairment caused solely by the service-connected disabilities.  The opinion provided must include a complete rationale.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examinations have been completed, review the examination reports to ensure that they are in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the AOJ must implement corrective procedures at once. 

6. Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


